DETAILED ACTION
RE: Ichim et al.
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 17 and 20-28 are pending. Claims 1-16 and 18-19 are canceled. Claim 17 has been amended.
4.	Claims 17 and 20-28 are under examination.

Rejections Withdrawn
5.	All of the rejections in the office action mailed on 4/19/2022 are withdrawn in view of applicant’s amendment to the claims and submission of a terminal disclaimer over co-pending Application No. 15/908,620. 
	
New Grounds of Rejection
Claim Objections
6.	Claims 21, 23-26 and 28 are objected to because of the following informalities:  
In amended claim 17, the step of “administering a vaccine…” has been changed from step (b) to step (c). However, dependent claims 21, 23-26 and 28 have not been amended accordingly. The term “step (b)” in the dependent claims should be changed to “step (c)”. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "activating the lymphocyte” in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 27 depends from claim 17. The limitation “activating the lymphocyte” has been deleted from amended claim 17.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 17 and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al. (US 2005/0265996A1, pub. date: 12/1/2005), in view of Nistor et al. (WO 2016/081554A1, pub. date: 5/26/2016, effectively filed date: 11/18/2014).
	 Regarding claim 17, Lentz et al. teaches a method of inducing an immune response in a cancer patient, and a method of treating cancer patients, the method comprises selective removal of sTNFR1 and sTNFR2 from the blood or plasma of the cancer patients by means of extracorporeal apheresis using immobilized anti-TNFR1, anti-TNFR2, TNF1 or TNF2, wherein the method further comprises treating patients with a vaccine against tumor antigens (Example 1, [0069] and claims). Both TNFR1 and TNFR2 are receptors for TNFα. 
Regarding claim 26, Lentz et al. teaches that treatment cycles typically consist of three or more treatments per week and/or a total of twelve or more treatments, over a period of time for up to five weeks, and treatment cycles can be repeated as required ([0063]). 
Lentz et al. does not teach that the vaccine against tumor antigens is dendritic cells (DCs) pulsed ex vivo with a tumor associated antigen (TAA) derived from circulating tumor cells obtained from the patient. Lentz et al. does not teach further treating the patient with an antibody that binds to one of PD1, PD-L1 and PD-L2.
However, these deficiencies are made up for in the teachings of Nistor et al.
Regarding claims 17 and 26, Nistor et al. teaches an immunogenic composition (vaccine) comprising a therapeutic amount of an isolated population of dendritic cells activated in vitro with a tumor-specific antigen derived from purified cultivated tumor cells derived from circulating tumor cells (CTCs) obtained from a patient ([0056], [0179], [00223]), and a method of treating cancer in the patient using the immunogenic composition (Example 4).
Regarding claim 20, Nistor teaches that mature dendritic cells express high levels of CD80 and CD86 ([0044]).
Regarding claim 21, Nistor teaches generation of autologous dendritic cells from a patent before treating the patent ([00314] and Example 4)
Regarding claim 22, Nistor teaches a method of obtaining DC comprising the steps of obtaining purified PBMCs (DC progenitor) from the patient and culturing the purified PBMCs in IL-4 and GM-CSF to induce differentiation into the DC ([0058], [00112], [00287]).
Regarding claim 25, Nistor teaches that the composition is administered weekly for three consecutive weeks, and then every three to four weeks for up to a total of eight doses of treatment given over four to six months ([00404])
Regarding claim 27, Nistor teaches that composition initiates specific T-lymphocyte activation and proliferation ([0059], [0065]).
Regarding claim 28, Nistor teaches that the dendritic cell vaccine can be combined with an agent to stimulate an immune response against tumor antigens, wherein the agent is an anti-PD-1, or anti-PD-L1 antibody ([0033] and [0038]).
Regarding claims 23-24, Lentz et al. teaches that treatment cycles typically consist of three or more treatments per week and/or a total of twelve or more treatments, over a period of time for up to five weeks, and treatment cycles can be repeated as required ([0063]). Nistor teaches that the composition is administered weekly for three consecutive weeks, and then every three to four weeks for up to a total of eight doses of treatment given over four to six months ([00404]). Repeating both treatments weekly for multiple times would meet the limitation of claims 23 and 24. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lentz to  treat patient with a vaccine comprising dendritic cells activated in vitro with a tumor-specific antigen derived from circulating tumor cells (CTCs) of the patient, optionally with an anti-PD-1 antibody in view of Nistor. One of ordinary skill in the art would have been motivated to do so because Lentz et al teaches that their method of treating cancer by selective removal of sTNFR1 and sTNFR2 from the blood or plasma of the cancer patients can be combined with a vaccine against tumor antigens (Example 1, [0069] and claims), and Nistor et al. teaches treating cancer in a patient using an immunogenic composition (a vaccine against tumor antigens) comprising dendritic cells activated in vitro with a tumor-specific antigen derived from circulating tumor cells (CTCs) of the patient ([0056], [0179], [00223]), optionally with an anti-PD-1 antibody. One of ordinary skill in the art would have had a reasonable expectation of success because Lentz teaches treating cancer by selective removal of sTNFR1 and sTNFR2 from the blood or plasma of the cancer patients and further treating cancer with a vaccine against tumor antigens, and Nistor et al. teaches a method of treating cancer in a patient using an immunogenic composition (a vaccine against tumor antigens) comprising dendritic cells activated in vitro with a tumor-specific antigen derived from circulating tumor cells (CTCs) of the patient ([0056], [0179], [00223] and Example 4), optionally with an anti-PD-1 antibody.
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 17 and 20-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18 and 23-29 of copending Application No. 17/505,154 (reference application), in view of Nistor et al. (WO 2016/081554A1, pub. date: 5/26/2016, effectively filed date: 11/18/2014).
Claims 17-18 and 23-29 of copending Application No. 17/505,154 (reference application) disclose a method of augmenting radiation therapy in treating a tumor of a patient, comprising the steps of:(a) performing radiation therapy on the patient, (b) extracorporeally removing a soluble tumor necrosis factor-alpha receptor (sTNFalphaR) from the patient, thereby augmenting the radiation therapy; and (c) administering a vaccine comprising a dendritic cell (DC) that has been pulsed ex vivo with a tumor-associated antigen (TAA) from the patient's own tumor, wherein the TAA is selected from microvesicles in circulation, wherein the TAA is identified on the tumor by means of a biopsy, wherein the DC expresses at least one of CD80 and CD86, wherein the method further comprising after step (b) performing therapeutic apheresis one or more additional times to remove sTNFalphaR from the patient, wherein the method further comprising after step (b) performing radiation therapy one or more additional times on the patient, wherein step (a) is performed before step (b), wherein step (b) is performed before step (a).  
 	Claims 17-18 and 23-29  of copending Application No. 17/505,154 (reference application) do not teach that the vaccine against tumor antigens is dendritic cells (DCs) pulsed ex vivo with a tumor associated antigen (TAA) derived from circulating tumor cells of the patient. Claims 17-18 and 23-29  of copending Application No. 17/505,154 do not teach that DC was obtained by culturing the DC progenitor obtained from the patient in interleukin-4 and GM-CSF to induce differentiation into the DC, and the vaccine further comprises an antibody that binds to PD-1.
Nistor et al. teaches an immunogenic composition (vaccine) comprising a therapeutic amount of an isolated population of dendritic cells activated in vitro with a tumor-specific antigen derived from purified cultivated tumor cells derived from circulating tumor cells (CTCs) obtained from a patient ([0056], [0179], [00223]), and a method of treating cancer using the immunogenic composition (Example 4). Nistor teaches a method of obtaining DC comprising the steps of obtaining purified PBMCs (DC progenitor) from the patient and culturing the purified PBMCs in IL-4 and GM-CSF to induce differentiation into the DC ([0058], [00112], [00287]). Nistor teaches that the dendritic cell vaccine can be combined with an agent to stimulate an immune response against tumor antigens, wherein the agent is an anti-PD-1, or anti-PD-L1 antibody ([0033] and [0038]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the co-pending application to treat the patient with a vaccine comprising dendritic cells activated in vitro with a tumor-specific antigen derived from circulating tumor cells (CTCs) of the patient, optionally with an anti-PD-1 antibody in view of Nistor. One of ordinary skill in the art would have been motivated to do so because Nistor et al. teaches that circulating tumor cells are shed by a primary tumor and ultimately cause distant metastases, and CTC sampling is minimally invasive and repeatable ([0049]). One of ordinary skill in the art would have had a reasonable expectation of success because Nistor et al. teaches a method of treating cancer in a patient using an immunogenic composition (a vaccine against tumor antigens) comprising dendritic cells activated in vitro with a tumor-specific antigen derived from circulating tumor cells (CTCs) of the patient ([0056], [0179], [00223] and Example 4), optionally with an anti-PD-1 antibody.

13.	Claims 17 and 20-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-28 of copending Application No. 17/730,149 (reference application), in view of Nistor et al. (WO 2016/081554A1, pub. date: 5/26/2016, effectively filed date: 11/18/2014).
Claims 17-28 of copending Application No. 17/730,149 (reference application) disclose a method of stimulating an immune response against a tumor of a patient, comprising the steps of: extracting a microvesicle from the patient, wherein the microvesicle comprises a tumor associated antigen (TAA) from the tumor of the patient; generating a vaccine using the antigen; administering the vaccine to the patient; and performing an immunopheresis procedure to remove an immunosuppressive entity from blood of the patient, wherein the step of generating a vaccine comprises internalizing the microvesicle into an antigen-presenting cell (APC) ex vivo, wherein the immunosuppressive entity is a tumor necrosis factor alpha (TNF-alpha) receptor.
Claims 17-28 of copending Application No. 17/730,149 (reference application) do not teach obtaining tumor associated antigens (TAA) from circulating tumor cells of the patient and further pulsing the antigen presenting cells (APC) such as dendritic cells with the TAA. Claims 17-28 of copending Application No. 17/730,149 do not teach that DC was obtained by culturing the DC progenitor obtained from the patient in interleukin-4 and GM-CSF to induce differentiation into the DC, the DC expresses CD80 and CD86, the vaccine further comprises an antibody that binds to PD-1.
Nistor et al. teaches an immunogenic composition (vaccine) comprising a therapeutic amount of an isolated population of dendritic cells activated in vitro with a tumor-specific antigen derived from purified cultivated tumor cells derived from circulating tumor cells (CTCs) obtained from a patient ([0056], [0179], [00223]), and a method of treating cancer using the immunogenic composition (Example 4). Nistor teaches a method of obtaining DC comprising the steps of obtaining purified PBMCs (DC progenitor) from the patient and culturing the purified PBMCs in IL-4 and GM-CSF to induce differentiation into the DC ([0058], [00112], [00287]). Nistor teaches that the dendritic cell vaccine can be combined with an agent to stimulate an immune response against tumor antigens, wherein the agent is an anti-PD-1, or anti-PD-L1 antibody ([0033] and [0038]). Nistor teaches that the composition is administered weekly for three consecutive weeks, and then every three to four weeks for up to a total of eight doses of treatment given over four to six months ([00404]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the co-pending application to treat the patient with a vaccine comprising dendritic cells activated in vitro with a tumor-specific antigen derived from circulating tumor cells (CTCs) of the patient, optionally with an anti-PD-1 antibody in view of Nistor. One of ordinary skill in the art would have been motivated to do so because Nistor et al. teaches that circulating tumor cells are shed by a primary tumor and ultimately cause distant metastases, and CTC sampling is minimally invasive and repeatable ([0049]). One of ordinary skill in the art would have had a reasonable expectation of success because Nistor et al. teaches a method of treating cancer in a patient using an immunogenic composition (a vaccine against tumor antigens) comprising dendritic cells activated in vitro with a tumor-specific antigen derived from circulating tumor cells (CTCs) of the patient ([0056], [0179], [00223] and Example 4), optionally with an anti-PD-1 antibody.

Conclusion
14.	No claims are allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HONG SANG/Primary Examiner, Art Unit 1643